        Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA,

         PLAINTIFF

           V.                                       CIVIL ACTION NO.

ANY AND ALL FUNDS MAINTAINED IN
THE THIRTY-ONE ACCOUNTS DESCRIBED
IN ATTACHMENT A,


        DEFENDANTS


                  VERIFIED COMPLAINT FOR FORFEITURE

      COMES NOW, the United States of America, Plaintiff in the above-styled

civil action, pursuant to 18 U.S.C. § 981(a)(1)(C), and files this verified Complaint

for Forfeiture, showing the Court as follows:

                                INTRODUCTION

                                          1.

      On or around November 12, 2020, agents with the United States Treasury

Department - Treasury Inspector General for Tax Administration (“TIGTA”)

seized any and all funds maintained in the thirty-one accounts held in the names

of various individuals, described more specifically in Attachment A (collectively,

“Defendant Funds”).

                                         1
            Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 2 of 14




                                          2.

       Fraudsters located in the Northern District of Georgia stole the identities of

at least 31 individuals. They used these victims’ personal identifying information

to apply for unemployment benefits through the Georgia Department of Labor.

Georgia Department of Labor approved the applications and issued prepaid

credit/debit cards, which were funded through the thirty-one accounts more

specifically described in Attachment A.

                                          3.

       In these applications for unemployment benefits, the imposters used the real

names and personal identifying information of their victims but requested that the

prepaid cards be sent to mailing addresses associated with the fraudsters.

                                          4.
       The Defendant Funds are being by the Treasury Inspector General for Tax

Administration.

                                          5.

       The Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 1345 and

1355 because the acts of omissions giving rise to the forfeiture occurred in this

district.

                                          6.

       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1395 because
                                          2
        Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 3 of 14




the acts of omissions giving rise to the forfeiture occurred in this district.

                             BASIS FOR FORFEITURE

                                           7.

      The Defendant Funds are subject to forfeiture pursuant to 18 U.S.C. §

981(a)(1)(C) because the funds are, or are derived from, proceeds traceable to

violations of 18 U.S.C. §§ 1029, 1343, and 1014.

                            FACTUAL BACKGROUND

                                           8.

      On or about June 9, 2020, the Internal Revenue Service (“IRS”) detected a

suspected online fraudulent activity on its e-authentication system, which allows

taxpayers to obtain their records via the Internet utilizing a username and

password.

                                           9.

      The investigation revealed that the suspicious activity came from a device

with an IP Address located at 18038 Gardner Drive, Alpharetta, Georgia, 30009

(“the Gardner Address”).



                                           10.

      Based on this information, on or about October 26, 2020, TIGTA obtained


                                           3
         Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 4 of 14




federal search warrant for the Gardner Address.

                                         11.

      On or about November 4, 2020, TIGTA executed the federal search warrant

on the Gardner Address. In the residence, agents found approximately 35 cellular

devices, 4 laptop computers, numerous counterfeit Georgia driver’s licenses, and

approximately 330 debit and credit cards in the names of approximately 267

different people.


                                         12.

      The Gardner Address had been rented in the name of Gabriel Osom

(“Osom”) since approximately 2019.

                                         13.

      Agents obtained a copy of the leasing agreement which contained a

photocopy of a Georgia driver’s license in the name of Osom. The investigation

later identified Osom as Felix Ochei (“Ochei”).

                                         14.

      Evidence shows that the number on the driver’s license in the name of

Osom, which Ochei provided to the agents, contained a different name, address,

and Georgia driver’s license number from the driver’s license that Ochei provided

to the leasing office.


                                        4
         Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 5 of 14




                                          15.

      The 330 debit and credit cards discovered at the Gardner Address were in

the names of 267 different individuals. Evidence so far suggests that some of these

are victims of identity theft, while others are fictitious identities created by the

fraudsters to obtain unemployment benefits from the Georgia Department of

Labor.

                                          16.

      From the 330 debit and credit cards discovered at the Gardner Address,

about 188 of the pre-paid debit cards were issued by the Georgia Department of

Labor for unemployment monies. The investigation revealed that at the time of the

seizure only 31 cards had money in the bank accounts associated with them.

                                          17.

      Agents found approximately 101 of the cards in their original delivery

envelopes in a box in the Gardner Address.

                                          18.

      Many were addressed to 4186 Buford Hwy, Atlanta, GA 30345 (“the Buford

Address”), with various suite numbers.

                                          19.

      One of the counterfeit Georgia driver’s licenses seized at the Gardner


                                         5
        Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 6 of 14




Address that had Ochei’s photograph on it had the Buford Address, with “STE C”

listed, as the registered address.

                                          20.

      Approximately 30 cards in different names were addressed to different

people at various apartments at the Buford Address.

                                          21.

      On or about November 4, 2020, TIGTA agents interviewed Ochei.

                                          22.

      Ochei admitted to renting the Gardner Address with Otutu Tim Otite.

                                          23.

      Ochei also admitted that the driver’s license he provided to the leasing office

for the Gardner Address was counterfeit, as were the other licenses seized from

the Gardner Address, all of which had Ochei’s photograph on them.

                                          24.

      Ochei consented to a search of his vehicle.

                                          25.

      Upon a search of the vehicle, agents discovered a rental agreement in the

name of Raji Osom.

                                          26.


                                         6
         Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 7 of 14




      When asked about Raji Osom, Ochei stated that Otite had rented the vehicle

for Ochei to drive.

                                         27.

      Ochei consented to a search of his wallet.

                                         28.

      Not all the debit/credit cards found in Ochei’s wallet were in Ochei’s

   name.

                                         29.

      Inside his wallet, agents found three credit/debit cards in other individual’s

names.

                                         30.

      The cards that were not in Ochei’s name matched names on cards found at

the Gardner Address.

                                         31.

      Ochei stated he had received one of the cards, in the name of Raji Osom,

from Otite.

                                         32.

      Agents also seized a counterfeit Georgia driver’s license at the Gardner

Address, which had a photograph of Otite but was in the name of Raji Osom.


                                         7
        Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 8 of 14




                                        33.

      On or about November 12, 2020, a Magistrate Court in the Northern District

of Georgia issued federal a seizure warrant for the Defendant Funds.

                                        34.

      TIGTA executed the seizure warrant and seized the Defendant Funds,

which the Georgia Department of Labor had deposited as intended

unemployment benefits in the accounts described in Attachment A. The

investigation has traced each of the accounts to a fraudulently obtained prepaid

card seized from the Gardner Address.

                                 CONCLUSION

                                        35.

      Based on the foregoing, the Defendant Funds are subject to forfeiture to the

United States pursuant to 18 U.S.C. § 981(a)(1)(C) on the grounds that they are

proceeds, or are derived from proceeds, traceable to violations of 18 U.S.C. § 1029

(access device fraud).

                                        36.

      The Defendant Funds are also subject to forfeiture to the United States

pursuant to 18 U.S.C. § 981(a)(1)(C) on the grounds that they are proceeds, or are

derived from proceeds, traceable to violations of 18 U.S.C. § 1343 (wire fraud).


                                         8
        Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 9 of 14




                                          37.

      The Defendant Funds are further subject to forfeiture to the United States

pursuant to 18 U.S.C. § 981(a)(1)(C) on the grounds that they are proceeds, or are

derived from proceeds, traceable to violations of 18 U.S.C. § 1014 (false

statements to a financial institution).

WHEREFORE, Plaintiff prays:

      (1)    that the Court forfeit the Defendant Funds to the United States of

             America;

      (2)    that the Court award Plaintiff the costs of this action; and

      (3)    that Plaintiff have such other and further relief as the Court deems

             just and proper under the facts and circumstances of this case.

           15th day of January, 2021.
      This ____

                                              Respectfully submitted,

                                              BOBBY L. CHRISTINE
                                              Acting United States Attorney

                                              _________________________________
                                              RADKA T. NATIONS
                                              Assistant United States Attorney
                                              Georgia Bar No. 618248
                                              75 Ted Turner Drive, S.W., Suite 600
                                              Atlanta, GA 30303
                                              Telephone: (404) 581-6000
                                              Radka.Nations2@usdoj.go


                                          9
        Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 10 of 14




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA,

         PLAINTIFF

          V.                                       CIVIL ACTION NO.

ANY AND ALL FUNDS MAINTAINED IN
THE THIRTY-ONE ACCOUNTS DESCRIBED
IN ATTACHMENT A,


        DEFENDANTS

            VERIFICATION OF COMPLAINT FOR FORFEITURE

      I, Special Agent Scott Moffit, have read the Complaint for Forfeiture in this

action and state that its contents are true and correct to the best of my knowledge

and belief based upon my personal knowledge of the case and upon information

obtained from other law enforcement personnel.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

             15 day of January, 2021.
      This ______

                         __________________________________________
                          Scott Moffit
                          Special Agent
                         U.S. Treasury Department -
                         Treasury Inspector General for Tax Administration

                                        10
         Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 11 of 14




                                 Attachment A

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX5605 in the name of John Lynch;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX7354 in the name of Wilfredo Tulabot;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX4106 in the name of Christina Manglona;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX4389 in the name of Sungwon Park;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX6978 in the name of Ronald Duenas;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX6175 in the name of Matilda Takao;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX7690 in the name of Edward Rodrigues;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX8552 in the name of Ray Ladrido;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX2062 in the name of Jospeh Mendiola;


                                      11
         Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 12 of 14




     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX2888 in the name of Stanely Ukeni;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX2271 in the name of Eneliko Siliga;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX5213 in the name of Geraldine Mendiola;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX9891 in the name of Jesse Manglona;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX7663 in the name of Jeffrey Pleadwell;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX4395 in the name of Maria Mangao;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX3295 in the name of Poe Mageo;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX7530 in the name of Anthony Mata;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX1316 in the name of Lisa Penree;

     •       Any and all funds maintained at Comerica accounts associated with


                                      12
         Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 13 of 14




Mastercard number XXXXXXXXXXXX5972 in the name of Tufuofatai Mageo;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX0309 in the name of Anthony Quenga;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX3217 in the name of Antonio Camacho;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX1812 in the name of Tetsuya Matsunaga;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX3300 in the name of Henchi Balos;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX9760 in the name of Victorino Cabinta;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX3282 in the name of Christopher Mansapit;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX8839 in the name of Mark Trusso;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX7920 in the name of Rosita Arriola;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX8052 in the name of Sean Untalan;


                                      13
         Case 1:21-cv-00277-JPB Document 1 Filed 01/19/21 Page 14 of 14




     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX0147 in the name of Gregorio Arriola;

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX1156 in the name of Edward Cruz; and

     •       Any and all funds maintained at Comerica accounts associated with

Mastercard number XXXXXXXXXXXX6436 in the name of Estela Anulao.




                                      14
